DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camelio (US 2013/0102187).
Regarding claim 1: Camelio teaches a first RF connector element 206 for mating with a second RF connector element (see Fig. 7), comprising: a first terminal 208 (Fig. 3) having a first contact region (at 242; Fig. 3) electrically connecting with a first mating terminal of the second RF connector element (see Fig. 7); a second terminal 214 (Fig. 3) having a second contact region (at 212; Fig. 3) electrically connecting with a second mating terminal of the second RF connector element (see Fig. 7); and a first electrical insulator element 216 electrically insulating the first terminal 208 and the second terminal 214 (see Fig. 3 and Para. 0037), the first electrical insulator element 216 has a first contact support part 250 and a first compensation part 248 (Para. 0037), the first contact support part 250 is integrally formed of a first dielectric material (Para. 0036-0037) and has a first relative dielectric constant (Para. 0039), the first compensation part 248 is integrally formed in a single piece with the first contact support part 250 (see Fig. 4 for the first compensation part integrally formed in a single piece with the first contact support part) of a second dielectric material (Para. 0039), the second dielectric material 248 is arranged at a front end region of the first electrical insulator element 216 and at least partly encompasses the first contact region (see Fig. 3).
Regarding claim 2: Camelio teaches all the limitations of claim 1 and further teaches wherein the first terminal 208 is a first inner conductor (at 208; Fig. 3) and the second terminal 214 is a first outer conductor (at 214; Fig. 3) that surrounds the first inner conductor (see Fig. 3).  

Claims 1, 3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamura (US 2020/0006891).
Regarding claim 1: Miyamura teaches a first RF connector element 1 for mating with a second RF connector element (not shown), comprising: a first terminal 37 (Fig. 4) having a first contact region (at 37; Fig. 4) electrically connecting with a first mating terminal of the second RF connector element (e.g. not shown but would mate with a mating terminal); a second terminal 37 (Fig. 4) having a second contact region (at 37; Fig. 4) electrically connecting with a second mating terminal of the second RF connector element (e.g. not shown but would mate with a mating terminal); and a first electrical insulator element 11 electrically insulating the first terminal and the second terminal 37 (see Fig. 3 and Para. 0048), the first electrical insulator element 11 has a first contact support part 12 and a first compensation part 28, the first contact support part 12 is integrally formed of a first dielectric material (see Figs. 5-6) and has a first relative dielectric constant (Para. 0048), the first compensation part 28 is integrally formed in a single piece with the first contact support part 12 (see Fig. 3 for the first compensation part 28 being integrated with the first contact support part 12, once the two components are joined, they become one piece, similar to the current application) of a second dielectric material (Para. 0048), the second dielectric material having a second relative dielectric constant greater than the first relative dielectric constant (Para. 0049), the first compensation part 28 is arranged at a 11 and at least partly encompasses the first contact region 37 (see Figs. 2-3).
Regarding claim 3: Miyamura teaches all the limitations of claim 1 and further teaches wherein the first terminal 37 is a first inner conductor and the second terminal 37 is a second inner conductor (see Fig. 4 for a first and second inner conductor).  
Regarding claim 6: Miyamura teaches all the limitations of claim 1 and further teaches wherein the first electrical insulator element 11 is produced by injection molding the first contact support part 12 (e.g. injection molding is a common manufacturing technique for components made from PP; Para. 0048) from the first dielectric material and subsequently overmolding the first compensation part 28 from the second dielectric material (Para. 0053).  
Regarding claim 7: Miyamura teaches all the limitations of claim 1 and further teaches wherein the first terminal 37 is a receptacle (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamura (US 2020/0006891), in view of Kameyama (US 7,347,721).
Regarding claim 4: Miyamura teaches all the limitations of claim 3.
Miyamura does not explicitly teach further comprising a first outer conductor surrounding the first terminal and the second terminal.  
Kameyama teaches further comprising a first outer conductor 14, 15 surrounding first terminal 11 and second terminal 11 (see Fig. 1).  
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Camelio (US 2013/0102187).
Regarding claim 5: Camelio teaches all the limitations of claim 1.
Camelio teaches a ratio between the first relative dielectric constant and the second relative dielectric constant is modified (Para. 0037-0039 teaches modified the dielectric material to meet thermal and mechanical requirements).
 Camelio does not explicitly teach wherein a ratio between the first relative dielectric constant and the second relative dielectric constant is in a range between 1/35 and 5/8.  
Regarding the range of the ratio: Camelio discloses a ratio between a first relative dielectric constant and a second relative dielectric constant but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a ratio between the first relative dielectric constant and the second relative dielectric constant is in a range between 1/35 and 5/8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. The advantage to having a ratio between the first relative dielectric constant and the second relative dielectric constant is in a range between 1/35 and 5/8 is to meet thermal and mechanical requirements.



Allowable Subject Matter
Claims 8-15 allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8: allowability resides at least in part with the prior art not showing orfairly teaching a second RF connector element for mating with a first RF connector element wherein the fourth dielectric material has a fourth relative dielectric constant greater than the third relative dielectric constant, the second compensation part is arranged at a rear end region of the second electrical insulator element and at least partly between the first mating terminal end region and the second mating terminal end region; this in combination with the remaining limitations of the claim. 
Regarding claims 9-11: are allowable based on their dependency on claim 8.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching an RF connector system wherein the fourth dielectric material has a fourth relative dielectric constant greater than the third relative dielectric constant, the second compensation part is arranged at a rear end region of the second electrical insulator element and at least partly between the first mating terminal end region and the second mating terminal end region; this in combination with the remaining limitations of the claim. 
Regarding claims 13-15: are allowable based on their dependency on claim 12.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection is a different interpretation applied than the prior rejection of record for any teaching or matter specifically challenged in the argument. References Camelio and Miyamura both teach all the limitations of claim 1 and further teaches wherein the first compensation part is intergrally formed in a single piece with the first contact support part of a second dielectric material. 
Regarding reference Camelio, Camelio teaches “the first compensation part 248 is integrally formed in a single piece with the first contact support part 250 (see Fig. 4 for the first compensation part integrally formed in a single piece with the first contact support part) of a second dielectric material. The first and second dielectric material are the same material but exhibit different dielectric properties, incorporating claim 16 into claim 1 would overcome the rejection. 
Regarding reference Miyamura, Miyamura teaches “the first compensation part 28 is integrally formed in a single piece with the first contact support part 12 (see Fig. 3 for the first compensation part 28 being integrated with the first contact support part 12, once the two components are joined, they become one piece, similar to the current application). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833